
	
		I
		111th CONGRESS
		1st Session
		H. R. 1901
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Boyd (for
			 himself, Mr. Klein of Florida,
			 Mr. Crenshaw,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Miller of Florida,
			 Ms. Castor of Florida,
			 Ms. Wasserman Schultz, and
			 Mr. Mario Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for a comprehensive study by the National
		  Research Council of the National Academy of Sciences to assess the water
		  management, needs, and conservation of the Apalachicola-Chattahoochee-Flint
		  River System.
	
	
		1.Study on the
			 Apalachicola-Chattahoochee-Flint River System
			(a)DefinitionsIn
			 this section:
				(1)ACF river
			 systemThe term ACF River System means the
			 Apalachicola-Chattahoochee-Flint River System.
				(2)CouncilThe
			 term Council means the National Research Council of the National
			 Academy of Sciences.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Army.
				(b)National
			 Research Council StudyNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 offer to enter into an agreement with the Council under which the Council shall
			 conduct a comprehensive study of the water management, needs, and conservation
			 of the ACF River System.
			(c)Matters To be
			 addressedThe study under subsection (b) shall include the
			 following:
				(1)A
			 summary of the existing body of scientific knowledge on—
					(A)the ecology,
			 hydrology, geomorphology, and biogeochemistry of the Apalachicola River and the
			 greater ACF River System;
					(B)the ecosystem
			 services provided by the Apalachicola River;
					(C)the impact of
			 variation in freshwater flow on the ecology of the river and downstream coastal
			 ecosystems, including the Apalachicola Bay ecosystem; and
					(D)how to restore the
			 natural hydraulic function of the ACF River System, including restoration of
			 floodplains and wetlands.
					(2)An assessment of
			 models that serve as the basis for the master manuals of the ACF River
			 System.
				(3)An assessment of
			 water availability, supply options, demand-management alternatives, and
			 socioeconomic factors that influence uses in the ACF River System, including
			 water quality, navigation, hydropower, recreation, in-stream ecology, and flood
			 control.
				(4)An assessment of
			 policies, regulations, and other factors that affect Federal water project
			 operations.
				(5)Recommendations
			 for an approach to determine water limits that recognize the needs of all water
			 users along the ACF River System, including adequate in-stream flow
			 requirements.
				(6)Recommendations
			 for any additional measures to address the long-term watershed management needs
			 of the ACF River System as the Council considers to be appropriate.
				(d)ReportNot later than 2 years after entering into
			 an agreement under subsection (b), the Council shall submit to the Secretary
			 and Congress a report containing the findings of the study under subsection
			 (b), including such recommendations as the Council considers to be
			 appropriate.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,200,000.
			
